Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 24 (claim 24 is the only independent claim in the claim set), 18, 20, 23, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Poma et al. (US 2013/0029523, “Poma”) in view of Cutillas et al. (US 2009/0251697, “Cutillas”).

Regarding independent claim 24, Poma discloses A cable assembly, comprising: 
a shielded cable having a metallic inner wire cable covered by an inner insulator is sheathed by braided metallic wires on an outer periphery of the inner insulator and further covered by an outer insulator surrounding the braided metallic wires (Figs. 2-3, 7, [0022], [0023]; shielded cable 12 has a metallic inner core 14 which is covered by insulation layer 16 which is sheathed by wire braid layer 18), 
wherein the braided metallic wires are exposed at one end of the shielded cable (Figs. 2-3, 7, [0022], [0023]; the wire braid layer 18 are exposed on one end of the shielded cable); 
an outer ferrule formed of a conductive material (Figs. 2-3, 7, [0022], [0023]; ferrule 26 is an outer ferrule formed of a metallic material such as steel or brass); 
and an inner ferrule formed of an [[elastomeric]] material (Figs. 2-3, 7, [0022], [0023]; ferrule 22 is an inner ferrule which is formed of a dielectric, non-metallic material), 
wherein the outer ferrule is plastically deformed, thereby crimping the outer ferrule to the inner ferrule (Figs. 2-3, 7, [0022], [0023], [0025]; inner and outer ferrule 22, 26 are crimped together; the outer ferrule 26 is steel or brass therefore the outer ferrule 26 is plastically deformed when it is crimped.  Examiner’s note: the term “plastically deformed” is construed as a permanent distortion that occurs when a material is subjected to a tensile, compressive, bending or torsion stresses that exceed its yield strength and cause it to elongate, compress, buckle, bend, or twist), 
wherein the inner ferrule is [[elastically]] deformed by the outer ferrule (Figs. 2-3, 7, [0022], [0023], [0025]; inner and outer ferrule 22, 26 are crimped together and the inner ferrule 22 is deformed by the crimping of the outer ferrule 26), 
wherein the outer ferrule is crimped over the exposed braided metallic wires (Figs. 2-3, 7, [0023]; outer ferrule 26 is crimped over the exposed braided metallic wires 18), 
wherein at least a portion of the inner ferrule is disposed within the outer ferrule (Figs. 2-3, 7, [0022], [0023], [0025]; a portion of the inner ferrule 22 is disposed within the outer ferrule 22). 
The cited embodiment of Poma does not disclose the dielectric material of the inner ferrule is formed of an elastomeric material having a Shore A durometer hardness between 50 and 80, the inner ferrule is elastically deformed, and the inner ferrule is inserted between the outer insulator and the exposed braided metallic wires bent back over the inner ferrule, and wherein the exposed braided metallic wires that are bent back over the inner ferrule are disposed intermediate the inner ferrule and the outer ferrule and are in intimate contact therewith.
In an alternate embodiment, Poma discloses the inner ferrule is inserted between the outer insulator and the exposed braided metallic wires bent back over the inner ferrule, and wherein the exposed braided metallic wires that are bent back over the inner ferrule are disposed intermediate the inner ferrule and the outer ferrule and are in intimate contact therewith (Fig. 3, [0024]; Alternately, the wire braid layer may be longer than a length of at least the inner ferrule and bent back in a U-shape to overlie an external surface of the inner ferrule so as to be disposed intermediate inner and outer ferrules).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Poma’s cable assembly using Poma’s alternate embodiment in which the wire braid layer is bent back in a U-shape to overlie an external surface of the inner ferrule so as to be disposed intermediate inner and outer ferrules.  This configuration results from when the inner ferrule 22 is inserted between the outer insulator and the exposed braided metallic wires.  Such a configuration would have been obvious to a person of ordinary skill in order to provide a robust wire assembly that contains a crimp connection, as suggested by Poma at [0004].
 a cable sheath is elastomeric material having a Shore A durometer hardness between 50 and 80 (Fig. 15, [0094]; the relatively flexible polymer coating of the ferrule assembly 200 is an elastomeric material which has a Shore A hardness between 65 and 90).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s inner ferrule 22 made from a dielectric material, with Cutillas’ flexible or elastically deformed ferrule assembly, in order to provide for a smooth transition between a rigid attachment sleeve and the relatively flexible polymer coating to prevent breakage of a cable due to stress points that may otherwise result from a sudden transition in mechanical support, as suggested by Cutillas at [0094].

Regarding claim 18, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
Poma is silent regarding the elastomeric material has a Shore A durometer hardness between 60 and 80. 
Cutillas discloses the elastomeric material has a Shore A durometer hardness between 60 and 80 (Fig. 15, [0094]; the relatively flexible polymer coating of the ferrule assembly 200 is an elastomeric material which has a Shore A hardness between 65 and 90).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s ferrule assembly, as modified by Cutillas, with Cutillas’ flexible or elastically deformed ferrule assembly, in order to provide for a smooth transition between a rigid attachment sleeve and the relatively flexible polymer coating to prevent breakage of a cable due to stress points that may otherwise result from a sudden transition in mechanical support, as suggested by Cutillas at [0094].

Regarding claim 20, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
 the portion of the inner ferrule has a constant outside diameter prior to being elastically deformed (Figs. 2 7, [0023], [0026]; a portion of the inner ferrule 22 has a constant outside diameter prior to being elastically deformed).

Regarding claim 23, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
Poma in view of Cutillas does not disclose the second thickness is at least two times thicker than the first thickness.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Poma’s inner ferrule having a thickness at least two times thicker than the thickness of the outer ferrule, since the Applicant has not disclosed that the inner ferrule having a thickness at least two times thicker than the outer ferrule solves any stated problem and it appears that the invention would perform equally well without regard to the thickness of the ferrules with respect to each other.

Regarding claim 25, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
Poma discloses the inner surface of the outer ferrule defines a projection configured to contact and indent the exposed braided metallic wires (Figs. 5-7, [0023]; an inner surface of ferrule 26 defines a projection that indents the wire braid layer 18).

Regarding claim 31, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
the elastomeric material has a Shore A durometer hardness between 70 and 80. 
Cutillas discloses the elastomeric material has a Shore A durometer hardness between 70 and 80 (the relatively flexible polymer coating of the ferrule assembly 200 is an elastomeric material which has a Shore A hardness between 65 and 90).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s ferrule assembly, as modified by Cutillas, with Cutillas’ flexible or elastically deformed ferrule assembly, in order to provide for a smooth transition between a rigid attachment sleeve and the relatively flexible polymer coating to prevent breakage of a cable due to stress points that may otherwise result from a sudden transition in mechanical support, as suggested by Cutillas at [0094].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Poma in view of Cutillas as applied to claim 24, above, in view of Kiernicki et al.  (US 6,173,099, “Kiernicki”).

Regarding claim 22, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
Poma in view of Cutillas does not disclose the elastomeric material is a silicone-based material.
Kiernicki discloses the elastomeric material is a silicone-based material (Fig. 1, col. 3, lines 61-64; ferrule 66 is made from silicone materials.).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s ferrule assembly, as modified by Cutillas, with Kiernicki’s ferrule made from silicone materials, in order to provide for a cable ferrule that is made from inexpensive materials, as suggested by Kiernicki at col. 1, lines 59-60.

s 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Poma in view of Cutillas as applied to claim 24, above, in view of Gump et al. (US 2008/0214049, “Gump”).

Regarding claim 26, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
Poma does not disclose the inner ferrule defines an anti-vibration feature in the form of a plurality of resilient ribs protruding beyond the outer ferrule intermediate the outer ferrule and a terminal connected to the inner conductor configured to dampen terminal vibration.
Gump discloses the inner ferrule defines an anti-vibration feature in the form of a plurality of resilient ribs protruding beyond the outer ferrule intermediate the outer ferrule and a terminal connected to the inner conductor configured to dampen terminal vibration (Fig. 5, [0032]; elastomeric cable seal 39 defines protruding circumferential ribs which is an anti-vibration feature as it comes into contact with the shell 42 which is crimped and pressed into the outer ferrule 24.  Examiner’s notes: the claimed limitation: “anti-vibration feature…to dampen terminal vibration” is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  Gump’s protruding ribs can serve to dampen terminal vibration, therefore Gump reads on this claim).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s shielded wire cable assembly, as modified by Cutillas, with Gump’s circumferential ribs in order to provide a cable sealing function, as suggested by Gump at [0032] and [0033].


Poma does not disclose the inner ferrule defines an anti-creepage feature in the form of an electrically insulative rib protruding beyond the outer ferrule intermediate the outer ferrule and a terminal connected to the inner conductor.
Gump discloses the inner ferrule defines an anti-creepage feature in the form of an electrically insulative rib protruding beyond the outer ferrule intermediate the outer ferrule and a terminal connected to the inner conductor (Fig. 5, [0032]; elastomeric cable seal 39 defines protruding circumferential ribs which is an anti-creepage feature as it comes into contact with the shell 42 which is crimped and pressed into the outer ferrule 24.  Examiner’s notes: the claimed limitation: “anti-creepage feature is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  Gump’s protruding ribs can serve to lesson creepage, therefore Gump reads on this claim).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s shielded wire cable assembly, as modified by Cutillas, with Gump’s circumferential ribs in order to provide a cable sealing function, as suggested by Gump at [0032] and [0033].

Regarding claim 28, Poma in view of Cutillas and Gump discloses the claimed invention as applied to claim 27, above.
 the anti-creepage feature includes a plurality of electrically insulative ribs protruding beyond the outer ferrule.
Gump discloses a plurality of electrically insulative ribs protruding beyond the outer ferrule (Fig. 5, [0032]; elastomeric cable seal 39 is an inner ferrule that defines circumferential ribs that protrude beyond wing 40).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s shielded wire cable assembly, as modified by Cutillas and Gump, with Gump’s circumferential ribs in order to provide a cable sealing function, as suggested by Gump at [0032] and [0033].

Regarding claim 29, Poma in view of Cutillas discloses the claimed invention as applied to claim 24, above.
Poma does not disclose the inner ferrule defines sealing feature aft of the outer ferrule that is configured to contact an inner surface of a housing.
Gump discloses the inner ferrule defines sealing feature aft of the outer ferrule that is configured to contact an inner surface of a housing (Fig. 5, [0032], [0042]; elastomeric cable seal 39 is an inner ferrule that defines circumferential ribs which is a sealing feature aft of the outer ferrule that is configured to contact shell 42 which is a housing that is crimped and pressed into the outer ferrule 24 and is in contact with the seal 39).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s shielded wire cable assembly, as modified by Cutillas, with Gump’s circumferential ribs in order to provide a cable sealing function, as suggested by Gump at [0032] and [0033].


Poma does not disclose the sealing feature includes a plurality of resilient ribs protruding beyond the outer ferrule.
Gump discloses the sealing feature includes a plurality of resilient ribs protruding beyond the outer ferrule (Fig. 5, [0032], [0042]; elastomeric cable seal 39 is an inner ferrule that defines circumferential ribs which is a sealing feature protruding beyond the outer ferrule 24).
It would have obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to have constructed Poma’s shielded wire cable assembly, as modified by Cutillas and Gump, with Gump’s circumferential ribs in order to provide a cable sealing function, as suggested by Gump at [0032] and [0033].

Response to Arguments
Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of the following references teaches the claimed cable tube, sheath or ferrule made of elastomeric material having Shore A hardness within the claimed range:
Bonicel (US 2017/0248765), paragraph [0005].
Beele (US 2017/ 0198836), paragraph [0020].

Hilmer, (EP2139934). Page 1, lines 3-20.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/STANLEY TSO/Primary Examiner, Art Unit 2847